DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 12/9/2020.
Claim 8 has been canceled.
Claims 21 has been added.
Claims 1-2, 6, 12 and 16 have been amended.
Claims 1-7 and 9-21 are pending for consideration.

Response to Arguments
The rejection under 35 U.S.C. 112(b) of claim 1 has been amended.  Therefore, the rejection has been withdrawn.
Applicant's arguments filed on 12/9/2020 have been fully considered but they are not persuasive.  
Applicant argues on pages 11-12 of the Remarks that Martin in view of Chhabra does not teach the limitations “receiving an indication of a key derivation function from the vault client” and “deriving a new key based on the key using the 
In response to the above arguments, Examiner respectfully disagrees.  Martin in view of Chhabra does teach receiving an indication of a key derivation function from the vault client (Chhabra: paragraphs 0179-0180, “A processing system operating in accordance with one or more aspects of the present disclosure may support a certain instruction (e.g., EREPORT) to enable the co-operating enclaves to authenticate each other.”).  Examiner broadly interprets the certain instruction that will result in a MAC creation recited in Chhabra as the indication of the key derivation function.  Chhabra further teaches deriving a new key based on the key using the key derivation function that is indicated by the indication received from the vault client (Chhabra: paragraphs 0180, 0181 and 0185, “The MAC is produced with a key called the "Report Key".”… “The Report Key is known only to the target enclave and to the EREPORT instruction. The validating (target) enclave can retrieve its own Report Key using the EGETKEY instruction. EGETKEY provides enclaves with keys, among them the Report Key, usable for symmetric encryption and authentication”).  Regarding the above cited paragraphs and portions, the MAC is created based on the Report Key and the certain instruction which is mapped to deriving a new key based on the key using the key derivation function.  The Report Key is securely stored within an enclave and only known to that particular enclave.  Therefore, Martin in view Chhabra does teach the disputed limitations.
Applicant argues on pages 14-15 of the Remarks that Martin and Chhabra do not teach or suggest securely storing a key for an encryption system within a securely storing a key for an encryption system within a key vault enclave according to a key use policy that specifies a temporal property of the key (Chhabra: paragraphs 0181, 0185, 0195 and 0198, “However, when the enclave process exits, the enclave will be destroyed and any data that is secured within the enclave will be lost”).  As can see in the cited portion, data and keys resided within an enclave is destroyed when that enclave is exited is equivalent to the key use policy that specifies the temporal property of the key.  Martin in view of Chhabra further teaches that according to a key use policy that the key is not to leave the key vault enclave and is not to be provided to a vault client (Chhabra: paragraphs 0181,0185 and 0195, “The Report Key is known only to the target enclave and to the EREPORT instruction. The validating (target) enclave can retrieve its own Report Key using the EGETKEYinstruction” ... “the Quoting Enclave retrieves its Report key using the EGETKEY instruction and verifies the REPORT”).  Examiner notes, the Report key is only known a particular enclave which means it will not share with other enclaves.  Therefore, Martin in view of Chhabra does teach the disputed limitaitons.
Applicant’s arguments with respect to claim(s) 2-7 and 9-21 have been considered but are moot.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding to claim 2, Claim 2 recites the limitation “receiving an indication of a key derivation function from the vault client”.  It is unclear if the vault client sends the key derivation function or only sends an indicator/identifier or a piece of data that is related to the key derivation function.  The applicant’s specification is not clear if the function is sent to the vault client or the indicator/identifier that is related to the function is sent to the vault client (see paragraphs of applicant’s specification 0176, 0177 and 0186, “A key derivation function, which may or may not be public, can be used to generate multiple keys from a first key”
Regarding claims 3-7 and 9-11, Claims 3-7 and 9-11 are depended on the rejected base claim, and are rejected for the same rationales.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 20150347768) (hereinafter Martin) in view of Chhabra et al. (US 20170083724) (hereinafter Chhabra).
Regarding claim 2, Martin discloses a key vault method, comprising: sending a vault attestation report of the key vault enclave to a vault client (Martin: paragraphs 0039-0040, 0086 and 0112, “The ability of a remote party to verify that enclave measurements and platform settings are configured as expected is referred to as attestation. SGX uses two related credentials for attestation: reports and quotes. A report is used to verify the correctness of enclaves on the local platform, and a quote can be used to reflect platform and enclave state to entities outside of the platform. Once the attestation has been successfully completed, a trusted channel can be established between a server and the enclave enabling secrets to be securely transmitted”); and performing an operation in the key vault enclave with the key in response to trust in the key vault enclave being established as a result of sending the vault attestation report (Martin: paragraphs 0039, 0088, 0112, 0131, 0144 and 0180, “More essential is that first secure enclave appreciate "who" the second enclave is in order to later vet the second secure enclave as including an application that may examine the content in question (e.g., a song). Authenticate (sometimes referred to herein as attestation) may include various optional elements. For example, authentication may include the second secure enclave communicating a report to the first secure enclave, the report (block 730) being based on at least one of (a) an identifier that is specific to at least one a computing platform including the second secure enclave”…“A message indicating authenticity (746) leads to block 750 where the first secure enclave decrypts the encrypted content to produce additional decrypted content and processes the additional decrypted content (e.g., renders a document, plays a song, plays a television show) in response to receiving the message from the second secure enclave”).
Martin does not explicitly disclose the following limitations which are disclosed by Chhabra, securely storing a key for an encryption system within a key vault enclave according to a key use policy, wherein the key use policy that specifies a temporal property of the key (Chhabra: paragraphs 0181, 0185, 0195 and 0198, “However, when the enclave process exits, the enclave will be destroyed and any data that is secured within the enclave will be lost”) and that further specifies that the key is not to leave the key vault enclave and is not to be provided to a vault client (Chhubra: paragraphs 0181, 0185 and 0195, “The Report Key is known only to the target enclave and to the EREPORT instruction. The validating (target) enclave can retrieve its own Report Key using the EGETKEY instruction” … “the Quoting Enclave retrieves its Report Key using the EGETKEY instruction and verifies the REPORT”), said performing the operation comprises: receiving an indication of a key derivation function from the vault client (Chhabra: paragraphs 0179-0180, “A processing system operating in accordance with one or more aspects of the present disclosure may support a certain instruction (e.g., EREPORT) to enable the co-operating enclaves to authenticate each other.”); and deriving a new key based on the key using the key derivation function that is indicated by the indication received from the vault client (Chhabra: paragraphs 0180, 0181 and 0185, “The MAC is produced with a key called the "Report Key".”… “The Report Key is known only to the target enclave and to the EREPORT instruction. The validating (target) enclave can retrieve its own Report Key using the EGETKEY instruction. EGETKEY provides enclaves with keys, among them the Report Key, usable for symmetric encryption and authentication”).  Martin and Chhabra are analogous art because they are from the same field of endeavor, content protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Martin and Chhabra before him or her, to modify the system of Martin to include the key use policy and instruction for deriving a new key of Chhabra.  The suggestion/motivation for doing so would have been to protect sensitive data in memory from both hardware attacks and software attacks (Chhabra: paragraph 0002).
Regarding claim 12, claim 12 discloses a system claim that is substantially equivalent to the method of claim 2. Therefore, the arguments set forth above with respect to claim 2 are equally applicable to claim 12 and rejected for the same reasons.
Regarding claims 3 and 13, Martin as modified discloses receiving, at the key vault enclave, a client attestation report of the vault client (Martin: paragraphs 0054 and 0057, “CPM 306 may also cause node 101 to generate an enclave report. The enclave report may include, for example, a hash of a user data blob (hereinafter, "userdata") that encapsulates information stored in memory enclave 304”); and verifying the integrity of the client attestation report by verifying a signature of the client attestation report with a public key associated with the vault client's native enclave platform and not associated with a native enclave platform of the key vault enclave (Martin: paragrphs 0057-0059, “may cause node 101 to verify the authenticity of the report. Any suitable verification methodology may be used for this purpose. For example, where the enclave report has been signed with a digital signature, quoting module 307 may cause node 101 to verify the authenticity of the digital signature using an appropriate signature verification protocol”).
Regarding claims 4 and 14, Martin as modified discloses further comprising: creating the vault attestation report with an identifier associated with a creator of the key Martin: paragraphs 0057, 0061, 0066 and 0077, “The enclave report may include, for example, a hash of a user data blob (hereinafter, "userdata") that encapsulates information stored in memory enclave 304. The userdata may encapsulate nonce N (node 102 anti-replay information), nonce M (node 101 anti-replay information), and Cpub, optionally in combination with other information stored in memory enclave 304. In some embodiments userdata may encapsulate node 101's platform identification (platform ID), a user identification (user ID) of one or more users of node 101, application specific identification information (application specific ID), a security version number (SVN) of memory enclave 304, an identifier of the independent software vendor (ISV) that provisioned memory enclave 304 on node 101”).
Regarding claims 5 and 15, Martin does not disclose the following limitation which is disclosed by Chhabra, wherein the operation is storing the key, the operation comprising: establishing a secure communications channel between the key vault enclave and the vault client (Chhabra: paragraphs 0173, 0181-0182 and 0193, “the enclaves can generate an authenticated shared secret and use it to protect further communications between themselves.”); and receiving the key and the key use policy from the vault client via the secure communications channel (Chhabra: paragraphs 0181-0182, 0199, 0201 and 0203, “Sealing to the enclave's Sealing Identity produces a key that is available to some other enclaves signed by the same Sealing Authority. This can be used to allow newer enclaves to access data stored by previous versions. Only a subsequent instantiation of an enclave, executing EGETKEY with the same policy specification, will be able to retrieve the Sealing Key and decrypt data that was sealed using that key by a previous instantiation”).  Martin and Chhabra are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Martin and Chhabra before him or her, to modify the system of Martin to include the key use policy of Chhabra.  The suggestion/motivation for doing so would 
Regarding claims 6 and 16, Martin does not disclose the following limitation which is disclosed by Chhabra, wherein the operation is creating a vault-locked key, the operation comprising: receiving an indication of the key use policy from the vault client (Chhabra: paragraphs 0179-0180, “A processing system operating in accordance with one or more aspects of the present disclosure may support a certain instruction (e.g., EREPORT) to enable the co-operating enclaves to authenticate each other.”); and should never be provided to any vault client (Chhabra: paragraphs 0181,0185 and 0195, “The Report Key is known only to the target enclave and to the EREPORT instruction. The validating (target) enclave can retrieve its own Report Key using the EGETKEYinstruction” ... “the Quoting Enclave retrieves its Report key using the EGETKEY instruction and verifies the REPORT”); and generating the key (Chhabra: paragraphs 0180, 0181 and 0185, “The MAC is produced with a key called the "Report Key".”… “The Report Key is known only to the target enclave and to the EREPORT instruction. The validating (target) enclave can retrieve its own Report Key using the EGETKEY instruction. EGETKEY provides enclaves with keys, among them the Report Key, usable for symmetric encryption and authentication”).  The same motivation to modify Martin in view of Chhabra, as applied in claim 2 above, applies here.
Regarding claims 7 and 17, Martin as modified discloses wherein the operation is providing the key to the vault client, the operation comprising: receiving, at the key vault enclave, a client attestation report of the vault client (Martin: paragraphs 0016, 0025, 0039-0040, 0086 and 0112, “those enclaves are instantiated they may authenticate themselves to one another via attestation”); establishing a secure communications channel between the key vault enclave and the vault client (Chhabra: paragraphs 0170, “Service provider 1730 uses the attestation to establish secure communication and provision sensitive data to enclave 1720A. Using a secure channel 1740, the service provider sends the data to the enclave.”); and sending the key to the Chhabra: paragraphs 0181-0182, 0199, 0201 and 0203, “Sealing to the enclave's Sealing Identity produces a key that is available to some other enclaves signed by the same Sealing Authority. This can be used to allow newer enclaves to access data stored by previous versions. Only a subsequent instantiation of an enclave, executing EGETKEY with the same policy specification, will be able to retrieve the Sealing Key and decrypt data that was sealed using that key by a previous instantiation”).  The same motivation to modify Martin in view of Chhabra, as applied in claim 2 above, applies here.
Regarding claim 18, Martin as modified discloses wherein the operation is deriving a new key, the operation comprising: receiving an indication of a key derivation function from the vault client (Chhabra: paragraphs 0179-0180, “A processing system operating in accordance with one or more aspects of the present disclosure may support a certain instruction (e.g., EREPORT) to enable the co-operating enclaves to authenticate each other.”); and deriving the new key from the key and the indicated key derivation function (Chhabra: paragraphs 0180, 0181 and 0185, “The MAC is produced with a key called the "Report Key".”… “The Report Key is known only to the target enclave and to the EREPORT instruction. The validating (target) enclave can retrieve its own Report Key using the EGETKEY instruction. EGETKEY provides enclaves with keys, among them the Report Key, usable for symmetric encryption and authentication”).  The same motivation to modify Martin in view of Chhabra, as applied in claim 2 above, applies here.
Regarding claims 9 and 19, Martin as modified discloses wherein the operation is decrypting a data buffer, the operation comprising: establishing a secure communications channel between the key vault enclave and the vault client (Martin: paragraphs 0016, 0025, 0039-0040, 0086 and 0112, “those enclaves are instantiated they may authenticate themselves to one another via attestation”); receiving an encrypted data buffer from the vault client (Martin: paragraphs 0088 and 0144, “A protected document is encrypted within the enclave”); decrypting the encrypted data buffer to produce a decrypted data buffer with Martin: paragraphs 0088, 0131 and 0144, “A message indicating authenticity (746) leads to block 750 where the first secure enclave decrypts the encrypted content to produce additional decrypted content and processes the additional decrypted content (e.g., renders a document, plays a song, plays a television show) in response to receiving the message from the second secure enclave”); and sending the decrypted data buffer to the vault client via the secure communications channel (Martin: paragraphs 0100 and 0114, “communicating a message (746, 747) to the first secure enclave in response to authenticating the decrypted content. A message indicating authenticity (746) leads to block 750 where the first secure enclave decrypts the encrypted content to produce additional decrypted content and processes the additional decrypted content (e.g., renders a document, plays a song, plays a television show) in response to receiving the message from the second secure enclave”).
Regarding claim 10, Martin as modified discloses wherein the operation is encrypting a data buffer, the operation comprising: establishing a secure communications channel between the key vault enclave and the vault client (Martin: paragraphs 0016, 0025, 0039-0040, 0086 and 0112, “those enclaves are instantiated they may authenticate themselves to one another via attestation”); receiving a data buffer from the vault client via the secure communications channel (Martin: paragraphs 0088 and 0144, “A protected document is encrypted within the enclave”); encrypting the data buffer with the key and an encryption system to produce an encrypted data buffer (Martin: paragraphs 0088 and 0144, “A protected document is encrypted within the enclave”); and sending the encrypted data buffer to the vault client (Martin: paragraphs 0088, 0131 and 0144, “A message indicating authenticity (746) leads to block 750 where the first secure enclave decrypts the encrypted content to produce additional decrypted content and processes the additional decrypted content (e.g., renders a document, plays a song, plays a television show) in response to receiving the message from the second secure enclave”
Regarding claims 11 and 20, Martin as modified discloses wherein the operation is signing a data buffer, the operation comprising: receiving the data buffer from the vault client (Martin: paragraph 0058, “The enclave report sent to quoting module 307 may be signed with a digital signature and/or may include other information which quoting module 307 may use to verify the authenticity of the enclave report”); creating a signature of the data buffer with the key (Martin: paragraph 0058); and sending the signature to the vault client (Martin: paragraphs 0058-0061, “Once quoting module 307 has verified the authenticity of the enclave report it may determine that the enclave report was generated by a valid enclave on node 101 (e.g., enclave 304), and not by an unauthorized entity such as malware”).
Regarding claim 21, Martin as modified discloses wherein the key use policy specifies a temporal property of the key (Chhabra: paragraphs 0181, 0185, 0195 and 0198, “However, when the enclave process exits, the enclave will be destroyed and any data that is secured within the enclave will be lost”).

Allowable Subject Matter
Claim 1 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180183580 A1 - A secure migration enclave is provided to identify a launch of a particular virtual machine on a host computing system
US 20180183578 A1 - A secure key manager enclave is provided on a host computing system to send an attestation quote to a secure key store system 
US 20130159726 A1 - A technique to enable secure application and data integrity within a computer system

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431